DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 31 in the reply filed on 3/3/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 31, 38, 40 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodenough (WO Publication 2017/004121).
Regarding claims 1 and 38, Goodenough discloses a nickelate cathode additive for a rechargeable sodium alkaline battery, the cathode additive having an x-ray diffraction pattern comprising a first peak at about 40-41.6 2Θ and a second peak at about 62.6-63.0 2Θ (Page 4 and Fig. 3).
As to claims 2-4, Goodenough shows XRD peaks at about 18.1-19.7 2Θ, 36.4-38.0 2Θ, 43.0-43.4 2Θ, 59.6-60.4 2Θ, 65.2-66.8 2Θ, 45.3-46.9 2Θ and 47.4-49.0 2Θ (Fig. 3).
Regarding claim 40, Goodenough teaches that the cathode additive can be a Na2NiO2 derivative (Page 8)
As to claims 31 and 45, Goodenough states that the battery can comprise the cathode described above, an anode, a separator, and an electrolyte comprising NaClO4 inside a casing, creating an alkaline battery (Page 11).
Goodenough teaches every limitation of claims 1-4, 31, 38, 40 and 45 of the present invention and thus anticipates the claims.
Claim(s) 1-4, 8, 31, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (“Ni-based cathode materials for Na-ion batteries”).
Regarding claims 1, 31 and 38, Zhao discloses a nickelate cathode for a Na-ion alkaline battery comprising a cathode material, anode and electrolyte, wherein the cathode material having an x-ray diffraction pattern comprising a first peak at about 40-41.6 2Θ and a second peak at about 62.6-63.0 2Θ (Abstract and Fig. 2C).
As to claims 2-4 and 8, Zhao shows XRD peaks at about 18.1-19.7 2Θ, 36.4-38.0 2Θ, 43.0-43.4 2Θ, 59.6-60.4 2Θ, 65.2-66.8 2Θ and 45.3-46.9 2Θ (Fig. 2C).
Regarding claim 40, Zhao teaches that the nickelate cathode can be substituted (Pages 2020-2024).
Zhao teaches every limitation of claims 1-4, 8, 31, 38 and 40 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodenough (WO Publication 2017/004121) in view of Christian (U.S. Patent 8298706).
The teachings of Goodenough have been discussed in paragraph 4 above.
Goodenough fails to disclose that the cathode further comprises electrolytic manganese dioxide, chemical manganese dioxide, or copper oxide, and that the anode comprises an active material selected from the group consisting of zinc, magnesium, aluminum and silicon.
Christian discloses an alkaline battery comprising an anode, a cathode, a separator and an alkaline electrolyte, wherein the cathode comprises a nickelate material and one of electrolytic manganese dioxide and chemical manganese dioxide, and wherein the anode comprises zinc (Col. 1, Line 62-Col. 2, Line 20 and Col. 3, Lines 4-5), as recited in claims 46 and 47 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have also included a manganese dioxide material in the cathode and to use zinc as one of the anode materials of Goodenough because Christian teaches that these are common materials used in alkaline batteries to make them work efficiently.
Allowable Subject Matter
Claims 41-44 are allowed.
Claims 5-7, 9 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722